SCOTT, J.
The pleadings were oral. Defendant’s plea as returned was: “General denial. Demand bill. Admit $11.40.” After judgment the defendant moved, not to vacate the judgment absolutely,' but to modify and reduce it to $13.40. The whole course of appellant, throughout the trial and after, seems to indicate that he. admitted his indebtedness for a_ proportionate past of the monthly rent, for his use and occupation of the premises, and that he intended to qualify his general denial by that admission. The judgment should be reduced to $13.40, and, as reduced, affirmed, without costs. All concur.